Title: To Benjamin Franklin from Pierre-Jean-Georges Cabanis, 6 April 1780
From: Cabanis, Pierre-Jean-Georges
To: Franklin, Benjamin


Monsieur
Auteuil Le 6 avril [1780?]
Je vous Renvoye L’Epreuve Corrigée. Vous pouvez actuellement La tirer; je La crois Correcte. Je me sais bien bon gré de pouvoir vous être bon à quelque Chose. Ne m’Epargnez pas, je vous prie. Vous savez Combien nous avons de plaisir à penser à vous à Auteuil, et par Conséquent Combien nous Desirons que vous pensiez un peu à nous. La bonne Dame & L’abbé de La Roche vous font mille Complimens pleins D’amitié. Agréez Les sentimens de veneration et de Respect tendre que vous m’avez inspirés.
Je suis Monsieur votre très humble & très obeissant serviteur
Cabanis 
Addressed: a Monsieur / Monsieur franklin / a Passy
Notation: Cabanis
